Citation Nr: 1215197	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  05-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, dated in September 2003, September 2004, and December 2010.  In the September 2003 rating decision, the RO increased the Veteran's disability rating for his service-connected right acromiovclavicular separation, post operative with loss of motion, to 30 percent, effective August 20, 2003.  In the September 2004 rating decision, the RO readjudicated the Veteran's increased rating claim, following the submission of new and material medical evidence, and continued his 30 percent disability rating.  In the December 2010 rating decision, the RO granted the Veteran a temporary 100 percent convalescent rating based on surgical or other treatment of his service-connected right shoulder, effective August 4, 2009.  The December 2010 rating decision continued the assigned 30 percent disability rating effective October 1, 2009.

In a February 2011 decision, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that the symptoms associated with his service-connected shoulder disability warrant a disability rating in excess of his currently assigned 30 percent rating.  

At the outset, the Board notes that in its February 2011 remand, it directed the RO/AMC to ask the Veteran to identify the providers of any and all evaluation and/or treatment he had received for his service-connected right shoulder disability, and to obtain release forms necessary for VA to secure copies of records from identified providers.  The Board specifically requested that records pertaining to the Veteran's August 2009 shoulder surgery performed by Kirt Kimball, M.D., at Central Utah Surgical Center, be obtained.  To this end, the AMC attempted to provide the Veteran with a letter, dated in March 2011, and a release form in order to request identified private treatment records, including those from Dr. Kimball.  The Veteran, however, failed to respond to the AMC's request.

After a review of the claims file, it is unclear whether the AMC letter was sent to the Veteran's current address or whether the Veteran still resides at his most recent address of record.  In this regard, the Board observes that the Veteran has approximately four identified addresses of record within the last three years.  For instance, during his May 2009 VA examination, the Veteran indicated to the examiner that he lived with his daughter in [redacted], Utah, but that he was basically homeless and that he would have no place to live after she moved away.  A December 2009 report of contact forms reflects that the Veteran's address was verified as being in [redacted], Utah.  In January 2010, the Veteran's representative submitted a request for a copy of his claims file and reflected an address for the Veteran in [redacted], Utah.  A November 2010 supplemental statement of the case (SSOC) was addressed to yet a different address in [redacted], Utah.  It appears that the SSOC was returned as undeliverable.  Finally a later August 2011 SSOC was intended to be sent to the previous verified address in [redacted], but was missing one number ([redacted] instead of [redacted]).  

Based on the foregoing the Board finds that another attempt should be made to contact to the Veteran in order to identify and obtain authorization to request private medical records pertaining to his service-connected shoulder disability on his behalf, including all records associated with his August 2009 shoulder surgery.  In conjunction with this finding, the RO/AMC must make all necessary attempts to contact the Veteran and his representative to verify or acquire his current mailing address.

The Veteran is reminded that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  Additionally, the Veteran is advised that under 38 C.F.R. § 3.158(a), where pertinent evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

As the case is being remanded for the foregoing reason, the Board also finds that the Veteran should be afforded a new VA orthopedic examination in order to determine the current severity of his service-connected right shoulder disability.  In this regard, the Board observes that nearly three years have passed since the Veteran's service-connected shoulder disability was last examined in May 2009.  Moreover, as previously indicated, the record reflects that he underwent surgery for his service-connected shoulder injury in August 2009, after the May 2009 VA examination was performed.  Accordingly, the Board believes that a current evaluation of the severity of the Veteran's service-connected shoulder disability is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board deems it necessary to advise the Veteran that failure to report to his scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  Id.

Finally, a review of the Veteran's Virtual File reveals that the RO issued a rating decision in February 2012 which indicated that the Veteran underwent at least one VA examination in June 2011, and that the scar associated with his service-connected right shoulder disability was evaluated at that time.  Neither the Virtual File nor the physical claims file, however, contains a copy of the Veteran's June 2011 VA examination report(s).  Therefore, on remand, copies of all outstanding VA treatment records, including copies of all VA examination reports must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary and proper action, including contacting the Veteran's representative, to verify/acquire the Veteran's current address.  All attempts to locate the Veteran's correct address must be documented in the claims file.

2.  Once the Veteran's current address has been identified, review the record and undertake all necessary notice and development, to include resending any undelivered correspondence.

3.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his service-connected shoulder disability from the VA Medical Center in Salt Lake City, Utah, dated since June 2004, and copies of all VA examination reports dated since May 2009.  

4.  Contact the Veteran and request that he provide the names and addresses of all physicians/health care providers that have provided treatment for his service-connected shoulder disability.  The RO must make all reasonable attempts to secure for association with the claims file the complete clinical records from all sources identified (to specifically include all records pertaining to his August 2009 surgery with Kirt Kimball, M.D., including all initial evaluations, follow-up reports, and any post-operative/rehabilitation or therapy records).  If any provider does not respond to the RO's request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right shoulder disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all manifestations attributable to the Veteran's service-connected right shoulder disability.

The examiner should report the range of motion measurements for the Veteran's right shoulder in degrees, including the range of motion of his right arm from his side.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be portrayed in terms of the degree of additional range of motion loss.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


